IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MATTHEW JONES,                               §
                                                 §   No. 541, 2019
         Plaintiff Below, Appellant,             §
                                                 §   Court Below—Superior Court
         v.                                      §   of the State of Delaware
                                                 §
    DR. MACKENZIE HAY and                        §   C.A. No. K19C-11-029
    NANTICOKE HOSPITAL,                          §
                                                 §
         Defendants Below, Appellees.            §


                              Submitted: June 26, 2020
                              Decided: August 4, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                        ORDER

       After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s decision dated November 25, 2019. The appellant, Matthew Jones, has filed

numerous lawsuits that have been dismissed as frivolous and abusive of the judicial

process by both state and federal courts.1 We warn Jones that if he continues to file


1
 E.g., Jones v. Hay, K19-C-10-044 NEP (Del. Super. Ct. Nov. 25, 2019); Jones v. Kalkstein, 2019
WL 6310055 (Del. Super. Ct. Nov. 21, 2019), aff’d, 2020 WL 3096749 (Del. June 10, 2020); Jones
v. Del. State Police, 2019 WL 6170847 (Del. Super. Ct. Nov. 19, 2019); Jones v. Howard, 2018
WL 6039974 (D. Del. Nov. 19, 2018), aff’d, 779 Fed. Appx. 151 (3d Cir. Oct. 8, 2019); Jones v.
Christiana Hosp., C.A. No. 17C-08-273 JAP (Del. Super. Ct. Aug. 28, 2017), aff’d, 2018 WL
1376934 (Del. Mar. 16, 2018); Jones v. Dover Behavioral Health Sys., 2017 WL 3493118 (Del.
Super. Ct. Aug. 9, 2017), aff’d, 2018 WL 1376933 (Del. Mar. 16, 2018). See also Answering Br.
of Nanticoke Mem. Hosp., Inc., No. 541, 2019, Docket Entry No. 24, at 15-16 (Del.) (filed Mar.
27, 2020) (citing additional cases).
frivolous and vexatious lawsuits and appeals, he will be enjoined from filing appeals

in this Court without leave of the Court.2

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                             Justice




2
    See 10 Del. C. § 8803(e).
                                             2